DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             TRAVIS WOOD,
                               Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D18-2701

                         [January 10, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Barbara W. Bronis, Judge; L.T. Case No.
432018CA000858A.

  Carey Haughwout, Public Defender, and Jaime Lapidus, Assistant
Public Defender, West Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.